Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Appropriate correction is required.

Claim 7, line 2 recites “the thermosensitive component comprises at least one negative temperature coefficient thermistor”. It is not clear whether this at least one negative temperature coefficient thermistor is one of the plurality of thermistors connected in parallel as claimed in claim 1, or a different thermistor. This confusion renders the claim nebulous.
Appropriate correction is required.

	Claim 8 depends on claim 7, is therefore, also rejected under 35 USC 112(b).

Claim 9, lines 2-3 recites “the thermosensitive component comprises a positive temperature coefficient thermistor”. It is not clear whether this positive temperature coefficient thermistor is one of the plurality of thermistors connected in parallel as claimed in claim 1, or a different thermistor. This confusion renders the claim nebulous.
Appropriate correction is required.

	Claim 10 depends on claim 9, is therefore, also rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6, 7 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (Pub. No.: US 2015/0382420 A1) in view of Willemin et al. (Pub. No. US 2016/0172898 A1).


Regarding claim 1, Sakai teaches a LED lamp circuit (FIG. 14, 130, LED drive circuit) comprising: 
an LED luminous component circuit (FIG. 14, 13, LED array) comprising at least one LED (FIG. 14, 13a, a plurality of LEDs); a rectifying circuit (FIG. 14, 11, bridge rectifier) configured to produce a rectified voltage output to the LED luminous component circuit (paragraph [0198], “The bridge rectifier 11 is constructed 
from four diodes 11a, and has a terminal A for outputting a full-wave rectified waveform and a terminal B to which current I is returned.  The LED array 13 is constructed by connecting a plurality of LEDs 13a in series, and its anode is connected to the terminal A of the bridge rectifier 11”); 
an output control circuit (FIG. 14, 134, constant-current circuit) coupled between the LED luminous component circuit  and the rectifying circuit (FIG. 14), the output control circuit comprising a voltage regulation circuit (FIG. 14 138 and 137 in series, and V, the gate voltage Vg increases by R1/(R1+R2).V, and the gate-source voltage (Vg-Vs) decreases, thus trying to reduce the current flowing to the FET Q1.  Conversely, when the current I decreases, the circuit works to increase the current I flowing to the FET Q1”, Where resistance R2 is of thermosensitive component 137), and the control switch disconnects when the control voltage is lower than a threshold voltage of the control switch (FIG. 15, FET Q1 represent FET 135 of FIG. 14, and when Vg-Vs lower that a FET threshold FET 135 goes to cutoff which is transistor characteristic i.e. FET switch open/disconnected).

Sakai teaches the thermosensitive component comprises a thermistor (paragraph [0198],”a thermistor 137”) but does not explicitly disclose the thermosensitive component comprising a plurality of thermistors connected in parallel, each thermistor of the plurality of thermistors having respective first and second ends, the respective first ends of each of the plurality of thermistors being coupled to the voltage dividing component and the respective second ends of each of the plurality of thermistors being coupled to the rectifying circuit.

resistor R3) may be replaced with a thermistor, or with a series and/or parallel association comprising one or a plurality of resistors and one or a plurality of thermistors”), each thermistor of the plurality of thermistors having respective first and second ends (FIG. 5, first end first ends is node A of R3, second ends is the other node D of R3), the respective first ends of each of the plurality of thermistors being coupled to the voltage dividing component (FIG. 5, resistor of voltage divider, R2 coupled to node D) and the respective second ends of each of the plurality of thermistors being coupled to the rectifying circuit (FIG. 5, rectifier, 512 coupled to node A).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Sakai in view of Willemin to replace a single thermostat with multiple thermostats in parallel to compensate for the temperature drift of turn-on voltage Von, to maintain the switching thresholds of the circuit substantially independent from temperature (Willemin, paragraph [0081]).

Regarding claim 2, Sakai as modified above further teaches the voltage regulation circuit and the rectifying circuit are connected in parallel (Fig. 14 circuit 134 is parallel with rectifier connected in node A and B), and the control switch is coupled between the voltage regulation circuit and the LED luminous component circuit (FIG. 14, 

Regarding claim 3, Sakai as modified above further teaches the thermosensitive component comprises a thermistor (paragraph [0198],”thermistor 137”). 

Regarding claim 4, Sakai as modified above further teaches the voltage dividing component comprises a voltage dividing resistor (FIG.14, 138, resistor).

Regarding claim 6, Sakai as modified above further teaches the control switch comprises a field-effect transistor (FIG. 135. And paragraph [0198],”FET 135”)), the field-effect transistor comprises a gate, a source and a drain (FIG. 14, FET 135 has three terminal a gate, a source and a drain), and the gate of the field-effect transistor is coupled between the thermosensitive 3component and the voltage dividing component (FIG. 14, gate of FET is coupled between thermistor 137 and voltage dividing resistor 138).  

Regarding claim 7, Sakai as modified above further teaches the thermosensitive component comprises at least one negative temperature coefficient thermistor (paragraph [0208],” a negative-type thermistor) the source of the field-effect transistor is coupled to one end of the at least one negative temperature coefficient thermistor (FIG. 

Regarding claim 9, Sakai as modified above further teaches wherein the rectifying circuit receives input voltage via at least two input pins (FIG. 14) and the thermosensitive component comprises at least one positive temperature coefficient thermistor(paragraph [0208],” the thermistor 137 is a positive-type thermistor”) thermistor associated with each of the input pins, each thermistor connected in parallel (FIG. 14, the thermistor 137 connebted parallel by rectifier nodes A & B) , the source of the field-effect transistor is coupled to one end of the voltage dividing component (FIG. 14), the gate of the field-effect transistor is coupled between the voltage dividing component and the at least one positive temperature coefficient thermistor (FIG. 14), the drain of the field-effect transistor is coupled to the LED luminous component circuit (FIG. 14).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai and Willemin as applied to claim 1 above, and further in view of Fei et al. (Pub. No.: US 2018/0301073 A1).

Regarding claim 5, Combination of  Sakai and Willemin teaches limitations of claim 1, but does not explicitly disclose the voltage dividing component comprises a voltage regulation tube.  

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Sakai and Willemin in view of Fei to incorporate a voltage regulator tube as there is obvious advantage in using VR tubes in series is to provide several regulated voltages from a single power supply.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai and Willemin as applied to claim 7 above, and further in view of Hiroshima (Pub. No.: JP 2015215214 A).

Regarding claim 8, Combination of Sakai and Willemin teaches limitations of claim 7, but does not explicitly disclose the at least one negative temperature coefficient thermistor comprises four negative temperature coefficient thermistors connected in parallel.  
Hiroshima teaches the at least one negative temperature coefficient thermistor comprises four negative temperature coefficient thermistors connected in parallel (FIG. 5, NT1 to NT4, BASIC-ABSTRACT, “a negative temperature coefficient (NTC) thermistor element (NT1)).
Willemin in view of Hiroshima to incorporate four parallel four negative temperature coefficient thermistors for the ADVANTAGE - The determination of the measuring object portion passed through the temperature history exceeding predetermined temperature is enabled easily (Hiroshima-BASIC-ABSTRACT).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai and Willemin as applied to claim 9 above, and further in view of Fang (Pub. No.: CN002643538Y).

Regarding claim 10, Combination of Sakai and Willemin teaches limitations of claim 9, but does not explicitly disclose the at least one positive temperature coefficient thermistor comprises four positive temperature coefficient thermistors connected in series.

Fang teaches the at least one positive temperature coefficient thermistor comprises four positive temperature coefficient thermistors connected in series (ABSTRACT, “four series-connected positive temperature coefficient thermistors”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Sakai and Willemin in view of Fang to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (Pub. No.: US 2015/0382420 A1) in view of Willemin et al. (Pub. No. : US 2016/0172898 A1) and Haas et al. (Pub, No.: US 2016/0226393).

Regarding claim 11, Sakai teaches a rectifying circuit (FIG. 14, 11, bridge rectifier) electrically coupled to the at least two input pins (FIG. 14, two pins connected to 12) and configured to produce a rectified voltage output (paragraph [0198], “The bridge rectifier 11 is constructed from four diodes 11a, and has a terminal A for outputting a full-wave rectified waveform and a terminal B to which current I is returned.  The LED array 13 is constructed by connecting a plurality of LEDs 13a in series, and its anode is connected to the terminal A of the bridge rectifier 11”) to a light emitting diode (LED) component (FIG. 14, 13, LED array); 
an output control circuit (FIG. 14, 134, constant-current circuit) coupled between the LED component and the rectifying circuit (FIG. 14), the output control circuit comprising a voltage regulation circuit (FIG. 14 138 and 137 in series, and paragraph [0198], “a series circuit (voltage dividing circuit)” and a control switch (FIG. 14. 135), the voltage regulation circuit comprising a thermosensitive component FIG. 14, 137) including a thermistor (paragraph [0197], “a thermistor 137”) associated with each of the at least two input pins( FIG. 14), each thermistor connected in parallel (FIG. 14), and a voltage dividing component connected in series (FIG. 14, 135, FET), the V, the gate voltage Vg increases by R1/(R1+R2).V, and the gate-source voltage (Vg-Vs) decreases, thus trying to reduce the current flowing to the FET Q1.  Conversely, when the current I decreases, the circuit works to increase the current I flowing to the FET Q1”, Where resistance R2 is of thermosensitive component 137), and the control switch disconnects when the control voltage is lower than a threshold voltage of the control switch (FIG. 15, FET Q1 represent FET 135 of FIG. 14, and when Vg-Vs lower that a FET threshold FET 135 goes to cutoff which is transistor characteristic i.e. FET switch open/disconnected).

Sakai teaches the thermosensitive component including a thermistor (paragraph [0198],”a thermistor 137”) but does not explicitly disclose the thermosensitive component including a plurality of thermistors connected in parallel, each thermistor of the plurality of thermistors having respective first and second ends, the respective first ends of each of the plurality of thermistors being coupled to the voltage dividing component and the respective second ends of each of the plurality of thermistors being coupled to the rectifying circuit.

Willemin teaches the thermosensitive component comprising a plurality of thermistors connected in parallel (FIG. 4 & 5, R3 and paragraph [0081], “resistors R2 and R3 of the voltage dividing bridge (preferably, resistor R3) may be replaced with a thermistor, or with a series and/or parallel association comprising one or a plurality of plurality of thermistors”), each thermistor of the plurality of thermistors having respective first and second ends (FIG. 5, first end first ends is node A of R3, second ends is the other node D of R3), the respective first ends of each of the plurality of thermistors being coupled to the voltage dividing component (FIG. 5, resistor of voltage divider, R2 coupled to node D) and the respective second ends of each of the plurality of thermistors being coupled to the rectifying circuit (FIG. 5, rectifier, 512 coupled to node A).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Sakai in view of Willemin to replace a single thermostat with multiple thermostats in parallel to compensate for the temperature drift of turn-on voltage Von, to maintain the switching thresholds of the circuit substantially independent from temperature (Willemin, paragraph [0081]).

Sakai further teaches rectifier input directly from AC source 12 but does not explicitly disclose at least two input pins electrically coupled to a ballast.

Haas teaches at least two input pins (FIG. 1 and 2A, 20) electrically coupled to a ballast (FIG. 1, Fluorescent Ballast, 12).
	
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Sakai and Willemin in view of Haas to incorporate a ballast as a ballast may be placed between AC mains power and a 

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 11 and their dependent claims (including claims 5, 8 and 10) have been considered but are moot because the new ground of rejection uses new reference Willemin for teaching of amended or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844